     CASE 0:19-cv-01820-MJD-BRT Document 54 Filed 10/22/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                             Civil No.: 19-1820 (MJD/BRT)


Insignia Systems, Inc.,

                            Plaintiff,

v.                                                     ORDER OF REFERRAL

News Corporation et al
                            Defendants.



       IT IS HEREBY ORDERED that pursuant to 28 U.S.C. § 636(b)(1)(B) that

United States Magistrate Judge Becky R. Thorson is designated to review the Motion to

Dismiss [Doc. #46]. Magistrate Judge Thorson is to submit proposed findings of fact and

recommendations of law on the motion which may be filed in this matter. An order will

be issued ruling on the motion after the objection period is complete. Defendant shall

contact Magistrate Judge Thorson’s Chambers to schedule a hearing for the motion.


Dated: October 22, 2019
                                                s/ Michael J. Davis
                                                Michael J. Davis
                                                United States District Court
